Citation Nr: 1008159	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to initial disability evaluations for 
varicose veins greater than 10 percent for each lower 
extremity.

3.  Entitlement to a compensable initial disability 
evaluation, and a disability evaluation greater than 10 
percent from September 7, 2007 to the present, for bilateral 
mild pes planus with Achilles tendonitis/equinus with ankle 
arthralgia and plantar fasciitis.

4.  Entitlement to a compensable initial disability 
evaluation, and a disability evaluation greater than 10 
percent from September 13, 2007 to the present, for a neck 
disability (rated as degenerative joint disease of the 
cervical spine).

5.  Entitlement to a compensable initial disability 
evaluation for degenerative arthritis of the right knee.

6.  Entitlement to a compensable initial disability 
evaluation for degenerative arthritis of the left knee.

7.  Entitlement to an initial disability evaluation for 
lumbar strain greater than 20 percent.

8.  Entitlement to an initial disability evaluation for right 
shoulder strain greater than 10 percent. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003, February 2004, July 2009, and November 2009 by the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia.

In December 2006, several of these issues were remanded to 
the RO via the AMC for due process considerations, to comply 
with VCAA notice requirements, to afford the Veteran new VA 
medical examinations, and to obtain the Veteran's complete 
service records.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a Form 9 substantive appeal in December 
2009 in which she marked the box that indicated she wants to 
be afforded a Travel Board hearing at the RO.  The issues 
that she cited in this statement included "bilateral knee, 
wrist, and ankle condition, tumor left shoulder, bilateral 
foot condition, and neck condition".

Although the Veteran cited issues that are not yet on appeal 
before the Board (such as the bilateral knee condition) or 
have never been on appeal before the Board (the tumor of the 
left shoulder), the Board notes the Veteran's clear 
indication that she wishes to be scheduled for a hearing 
before the Travel Board.  The Veteran's request for a hearing 
remains unfulfilled and has not been withdrawn.

Regarding the remaining issues, in a July 2009 rating 
decision, the RO awarded service connection for degenerative 
joint disease of both knees, each at noncompensably 
disabling.  In the December 2009 Form 9 substantive appeal, 
the Veteran cited this rating decision and the 0% ratings for 
the knee disabilities, contending that her injuries occurred 
while in service and were made worse during service.  The 
Board finds this to be a statement of disagreement with the 
July 2009 rating decision.

In a November 2009 rating decision, the RO awarded service 
connection for a lumbar strain at 20 percent disabling and 
for a right shoulder strain at 10 percent disabling, each 
effective February 4, 2009.  

The Veteran submitted a statement in December 2009 that 
stated in relevant part, "I respectfully disagree with your 
... rating decision of November 9, 2009 regarding lumbar strain 
... and the right shoulder strain."

The Board finds that the December 2009 submissions express 
dissatisfaction with the disability evaluations assigned for 
the Veteran's right and left knee disabilities, lumbar 
strain, and right shoulder strain, and can be construed as 
notices of disagreement (NOD).  See 38 C.F.R. § 20.201 
(2009).  A statement of the case has not been issued 
regarding these claims.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, these issues.  Id.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the 
Case on the issues of increased disability 
evaluations for degenerative joint disease 
of the right and left knees, lumbar 
strain, and right shoulder strain.  Advise 
the Veteran that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board.

2.  The RO should schedule the Veteran for 
a hearing at the Atlanta RO before the 
Board, as requested, in the order that the 
request was received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


